Citation Nr: 0030191	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  94-24 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for a compression 
fracture deformity at the L3 vertebra.  

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right fourth toe.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to May 1967.  
The veteran also had service as a member of the United States 
Naval Reserve.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Los 
Angeles, California and in Phoenix, Arizona.  The veteran 
currently resides within the jurisdiction of the Phoenix, 
Arizona RO. 

The veteran was afforded a videoconference hearing at the RO 
before a member of the Board in Washington, D.C., in November 
1997.  The member of the Board who held the hearing is making 
the decision in this case and is the signatory to this 
decision.

The issues of service connection for tinnitus, left ear 
hearing loss, degenerative disc disease of the lumbosacral 
and cervical spines were remanded by the Board in December 
1997.  In a November 1999 rating action the RO granted 
service connection for these disorders.  This represents a 
complete grant of the benefits sought and these issues are 
not before the Board for appellate consideration.

The Board notes that the issue of entitlement to an increased 
(compensable) evaluation for residuals of a fracture of the 
right ring finger (major) was previously perfected for appeal 
by the veteran.  The veteran has on several occasions has 
asserted that he was erroneously granted service connection 
for a disorder of the right ring finger.  The record 
indicates that since August 1994 the veteran has stated that 
he was instead entitled to service connection for a fracture 
of broken toe as opposed to a fractured finger.  In November 
1999 service connection was granted by the RO for a fracture 
of the right fourth toe, effective March 1979, rated as 
noncompensable.  The RO noted that this disorder was 
previously rated as fracture right ring finger.  The rating 
decision was taken to correct the anatomical area of 
disability from the veteran's right ring finger to his right 
fourth toe.  It was further noted that fracture of the right 
ring finger would no longer be rated. VAOPGCPREC 50-91 
(O.G.C. Prec. 50-91, March 29, 1991) held that 38 U.S.C. § 
359 (since redesignated as 38 U.S.C. § 1159) did not prohibit 
the redesignation of an existing service- connected rating to 
accurately reflect the actual anatomical location of the 
injury or disease resulting in the veteran's disability, 
provided the redesignation did not result in the severance of 
service connection for the disability in question. 

The issue of service connection for a disability involving 
the eyes will be discussed in the Remand portion of this 
decision.


FINDINGS OF FACT

1.  The compression fracture deformity of the L3 vertebra is 
unrelated to the veteran's military service or any incident 
or event therein.

2.  The service-connected residuals of a fracture of the 
right fourth toe are manifested by moderate tenderness in the 
metatarsophalangeal joint region and complaints of pain 
approximately once per week.  


CONCLUSIONS OF LAW

1.  The compression fracture deformity of the L3 vertebra was 
not incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131 (West & Supp. 2000); 38 C.F.R. § 3.303 
(2000).

2.  The criteria for a compensable rating for residuals of a 
fracture of the right fourth toe have not been met.  38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. § 4.31, Part 4, 
Diagnostic Code 5284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compression Fracture Deformity at L3 Vertebra Level

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131. Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
displayed, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

The VA has a statutory duty to assist the veteran in the 
development of facts pertinent to his claim.  The Floyd D. 
Spence National Defense Authorization Act for FY 2001, Pub. 
L. No. 106-398, § 1611 (2000) (to be codified at 38 U.S.C.A. 
§ 5107(a)).  

In this regard, the RO has made several unsuccessful attempts 
to obtain additional service medical records.  The Board is 
satisfied that the statutory duty to assist the veteran has 
been met. 

The veteran contends that his compression fracture deformity 
at the L3 vertebra level is essentially the result of 
injuries sustained during his period of active service. 

The service medical records appear to be incomplete.  As such 
the Board has a heightened duty to explain its findings of 
fact and conclusions of law.  O'Hare v. Derwinski, 1 Vet.App. 
365 (1991).

A review of the veteran's service medical records shows that 
he was seen at sick bay in November 1956 after being involved 
in an automobile accident.  It was reported that his head 
struck the roof of the car.  There was a minor scalp 
laceration. The veteran complained of a stiff neck.  

He was hospitalized at the Naval Hospital, Sangley Point, in 
September 1961 for low back complaints.  The clinical history 
shows that one year earlier he had to ditch into the sea and 
had severe back and neck pain for approximately one week.  
Studies at that time were negative.  He had since experienced 
intermittent low back pain.  It was reported that current x-
rays of the lumbosacral spine were essentially negative.  The 
May 1967 separation examination showed no pertinent 
abnormality.

The veteran was hospitalized at a private facility in August 
1977 following an automobile/motorcycle accident.  He 
complained of low back pain.  X-rays showed a compression 
fracture at the L3 vertebra.  The diagnoses included 
compression fracture at the L3 vertebra.

On VA examination in June 1979 the veteran complained of low 
back pain.  He asserted that he injured his back in 1961 upon 
slipping on an aircraft loading ramp whereafter he was 
hospitalized for 5 days.  A back disorder was not diagnosed.

On VA examination in October 1979 healed fracture of the body 
of L3, with secondary limitation of motion due to the 
fracture was diagnosed.  Degenerative disc disease of the 
lumbar and cervical spines was also diagnosed.  Subsequently 
he was seen on several occasions for low back complaints.

A lay statement dated in January 1994, submitted by a retired 
Navy physician who claimed to have treated the veteran during 
his period of service, noted that the veteran had several 
episodes of rather marked lumbar back pain which he believed 
to be related to past injuries which the veteran had suffered 
as a result of military aircraft accidents.  

During his November 1997 videoconference hearing before the 
undersigned member of the Board, the veteran testified that 
he was involved in two aircraft crashes in service, and that 
as a result he injured his back.  He did not provide 
testimony as to any back difficulties that he currently 
experienced as a result of his inservice accidents.

A VA orthopedic examination was conducted in March 1999.  The 
examiner noted that the veteran had had several low back 
injuries, most recently in September 1961.  The veteran had 
some treatment records with him.  The veteran asserted that 
he had daily low back pain.  Degenerative disc disease of the 
lumbosacral spine was diagnosed.  The examiner rendered an 
opinion that he was unable to substantiate service connection 
for any compression fracture deformity at the L3 level.  Even 
if it were shown on X-ray examination, the records reviewed 
related to the September 1961 injury showed that X-rays taken 
at that time were essentially negative.  X-rays showed a 
compression deformity of the L3 vertebra, which, noted the 
examiner, was presumably old and post-traumatic in nature.  

To summarize, the veteran's statements describing the 
symptoms related to his low back and incidents which occurred 
during service are considered to be competent evidence.  
However, when the determinative issue involves a question of 
medical diagnosis or medical causation, competent medical 
evidence is required.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In this regard, the evidence shows that the veteran injured 
his back in September 1960.  However, studies at that time 
were negative.  Additionally, x-rays of the lumbosacral spine 
taken in September 1961 showed no abnormality.  The first 
post service clinical evidence of a compression fracture at 
L3 was in August 1977, following the veteran's involvement in 
an automobile accident, approximately 10 years following his 
release from active duty.  Additionally, a VA examiner in 
March 1999 was unable to relate the compression fracture of 
the L3 vertebra to service because the September 1961 x-rays 
were normal.  

There is no medical evidence which relates the compression 
fracture of the L3 vertebra to service.  Accordingly, it is 
the Board's judgment that the preponderance of the evidence 
is against the veteran's claim.  The evidence is not in 
equipoise as to warrant consideration of the benefit of the 
doubt doctrine.  38 C.F.R. § 3.102 (2000).

Increased Rating fracture of the right 4th toe

Initially, the Board finds that the duty to assist the 
veteran in the development of fact pertinent to his increased 
rating claim has been satisfied.  The Floyd D. Spence 
National Defense Authorization Act for FY 2001, Pub. L. No. 
106-398, § 1611 (2000) (to be codified at 38 U.S.C.A. § 
5107).

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (1999).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

When a diagnostic code provides for compensation based upon 
limitation of motion, that the provisions of 38 C.F.R. 4.40 
and 4.45 (1999) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 205-07 (1995). 

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. 4.40 (1999).

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes.  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. 4.45 (1999).

It is also noted that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that where a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on facts 
found.  Id. at 126.

The RO has assigned noncompensable rating for residuals of a 
fracture of the right fourth toe pursuant to the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 4.20, 
Diagnostic Codes 5299-5284 (1999).  When an unlisted 
condition is encountered, it is permissible to rate the 
condition under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (1999).

The veteran's right fourth toe disability has been evaluated 
under 38 C.F.R. § 4.71, Diagnostic Code 5284 (Foot injuries, 
other).  Under this code section, a 10 percent evaluation is 
for assignment for a foot injury with moderate impairment.  A 
20 percent evaluation is warranted for a foot injury with 
moderately severe impairment.  A 30 percent evaluation is 
warranted under Diagnostic Code 5284 with severe residuals of 
foot injuries.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).

The Board points out that under Diagnostic Code 5172 
amputation of a toe other than the great toe, without 
metatarsal involvement, warrants a noncompensable evaluation; 
and amputation of one or two toes, other than the great toe, 
with removal of metatarsal head, warrants a 20 percent 
evaluation.

A review of the veteran's service medical records shows that 
the veteran incurred a fracture of the 4th right phaylanx 
[sic] in April 1962.  VA orthopedic examinations conducted in 
June and October 1979 showed no abnormality of the right 
foot.  

A hearing was held before a member of the Board via 
videoconference in November 1997.  At that time the veteran 
testified that he was essentially claiming an increased 
rating for his right fourth toe.

A VA orthopedic examination was conducted in March 1999.  The 
veteran informed the examiner that he never had any injury to 
his right ring finger, but instead the fracture involved his 
right fourth toe.  He indicated that the toe occasionally 
pushed on his small toe, and that it hurt occasionally, about 
once a week.  

Examination of the right fourth toe showed that capillary 
circulation to the right foot was normal.  Moderate 
tenderness about the metatarsophalangeal joint region was 
described by the examiner and the 4th toe was noted to be 
angled slightly towards the 5th toe.  This angling of the 4th 
toe was noted to be also manifested on the left foot, but not 
to such a large degree.  No swelling was shown.  Flexion and 
extension of the right small toe was noted to be within 
normal limits.  

X-rays showed a diagnosis of right calcaneal spur.  No other 
localizing signs of bone or soft tissue abnormality was 
observed.  The examiner also noted that functional impairment 
was rated by the examiner as negligible.  

To summarize, the veteran's statements describing the 
symptoms of his right fourth toe disability are considered to 
be competent evidence.  Espiritu, supra.  However, these 
statements must be viewed in conjunction with the objective 
medical evidence of record and the pertinent rating criteria.  

The most recent VA examination showed that the veteran 
indicated that his right fourth toe occasionally pushes 
against his small toe, causing him to experience pain about 
once a week.  The examination showed moderate tenderness 
about the metatarsophalangeal joint region and the 4th toe 
was noted to be angled slightly towards the 5th toe.  
However, swelling was not shown and x-rays showed no 
abnormality relative to the 4th toe.  Additionally, the 
examiner described the functional impairment as negligible.

After reviewing the record, it is the Board's judgment that 
the residuals of the right fourth toe fracture do not satisfy 
the rating criteria as previously set forth for a compensable 
evaluation.  Moderate impairment has not been demonstrated by 
competent medical evidence.  

In view of the foregoing, therefore, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating for his service-connected right 
fourth toe.  The evidence is not in equipoise as to warrant 
consideration of the benefit of the doubt doctrine.  
38 C.F.R. § 4.3 (2000).

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, no potentially applicable provision provides a basis 
for a compensable rating for the veteran's right fourth toe 
disability.  The zero percent evaluation represents the 
highest rating warranted during the appeal period.  
Fenderson, supra.  


ORDER

Entitlement to service connection for a compression deformity 
of the L3 vertebra is denied.

Entitlement to an increased (compensable) evaluation for 
service-connected residuals of a fracture of the right fourth 
toe is denied.


REMAND

38 U.S.C.A. §  5107 was recently revised and provides that 
the Secretary shall assist a claimant in developing all facts 
pertinent to a claim for benefits under this title. Such 
assistance shall include requesting information as described 
in section 5106 of this title.  The Secretary shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  The Secretary may decide 
a claim without providing assistance under this subsection 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement.  The Floyd D. 
Spence National Defense Authorization Act for FY 2001, Pub. 
L. No. 106-398, § 1611 (2000) (to be codified at 38 U.S.C.A. 
§ 5107). 

The veteran is contending that he has developed double vision 
as a result of injuries sustained in 1960.  The service 
medical and administrative records show that the roof of a 
car apparently struck his head in 1956, and he ditched into 
the sea in September 1960.  When seen at a VA medical 
facility in November 1996 he reported occasional double 
vision.  Based on these facts the Board finds that a VA 
examination is warranted.

In accordance with the statutory duty to assist the 
appellant, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for any eye disabilities since 
service up to the present time which have 
not previously been obtained.

2.  A VA eye examination should be 
conducted in order to determine the 
nature, severity, and etiology of any 
disability involving the eyes, to include 
reported double vision.  All testing 
deemed necessary should be performed.  
The claims folder must be furnished to 
the examiner in conjunction with the 
examination.  It is requested that the 
examiner obtain a detailed history 
regarding the inservice injuries.  
Following the examination and in 
conjunction with a review of the claims 
folder it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that any eye disability 
diagnosed, to include double vision, is 
related to the inservice injuries.  A 
complete rational for any opinion 
expressed should be included in the 
examination report.

Thereafter the case should be reviewed by the RO.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and an opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	ROBERT P. REGAN
Veterans Law Judge
	Board of Veterans' Appeals



 

